CORRECTED NOTICE OF ALLOWABILITY 

►	The Examiner has now considered the 1449 filed 12 MAY 2022. It is noted that the examiner has considered the reference cited by  Dr. Jens Moller in his/her declaration (i.e. WO 2010/099997707). This document is the inventor’s (i.e. Steen Hauge Matthiesen) own work and it does not constitute prior art.  As such, Claims 77-106 are considered be free of the prior art of record for the reason(s) of record. As noted in the Notice of Allowability mailed 22 APR 2022, the Claims have been renumbered as Claims 1-30 in the same order as presented by the applicant.


►	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov